DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 16 of U.S. Patent No. 10,298,988. the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities.
Instant Application # 17/172,611
US Patent 10,298,988
1. A method, comprising: determining, by a processing system including a processor, whether a first portion of content associated with a first virtual channel according to a viewing profile is available for presentation at a first display device of a premises before a first broadcast start time; and 








providing, by the processing system to the first display device, the first portion of the content over the first virtual channel before the first broadcast start time, wherein the first display device encrypts the first portion of the content until the first broadcast start time.
1. A method, comprising: … selecting, by the processing system and in accordance with the viewing profile, a content for a virtual programming from a plurality of content sources, resulting in selected content; composing, by the processing system, a single virtual channel from the selected content in accordance with the viewing profile, determining, by the processing system, whether a portion of the selected content is available from a selected content source of the plurality of content sources prior to a broadcast start time; and 

providing, by the processing system to the display device, the portion of the selected content over the single virtual channel prior to the broadcast start time, wherein the portion of the selected content is encrypted by the display device until the broadcast start time.

3. The method of claim 1, further comprising: accessing a content selection criterion; and selecting the content from a plurality of content sources in accordance with the viewing profile and the content selection criterion.
3. The method of claim 1, wherein the selecting comprises: accessing a content selection criterion; and
selecting content from the plurality of content sources in accordance with the viewing profile and the content selection criterion.
4. The method of claim 3, wherein the content selection criterion includes a rating of the content, an individual presented in the content, an originator of the content, or a combination thereof
4. The method of claim 3, wherein the content selection criterion includes a rating of the content, a person involved with the content, an originator of the content, or a combination thereof. 



5. The method of claim 1, comprising producing a second virtual channel that is for another display device in a second specific room of the premises,
1. …providing the portion of the selected content over the single virtual channel prior to the broadcast start time.

6. The method of claim 1, further comprising receiving, by the processing system, the first portion of the content in real-time, and wherein the providing further comprises providing the first portion of the content in real-time over the first virtual channel. 

6. The method of claim 1, further comprising: receiving, by the processing system, the portion of the selected content in real-time, and wherein the providing further comprises providing the portion of the selected content in real-time over the single virtual channel in accordance with the virtual programming.

7. The method of claim 6, wherein the providing of the first portion of the content further comprises: buffering the first portion of the content received in real-time, resulting in a buffered portion; and providing the buffered portion over the first virtual channel. 

7. The method of claim 6, wherein the providing of the portion of the selected content further comprises: buffering the portion of the selected content received in real-time, resulting in a buffered portion; and providing the buffered portion over the single virtual channel in accordance with the virtual programming. 

8. The method of claim 1, wherein the first display device is a mobile telephone. 

16. The method of claim 1, wherein the display device is a mobile telephone.
Claims 9-20 see similar language in above claims.

See claim languages similar to above claims 1, 3-7, and 16.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,298,988 (“Savoor”) in view of US PG Pub 2007/0093239 (“Camp”). 
claim 2, “The method of claim1, wherein the content includes a commercial” Savoor teaches all the limitations of claim 1 as shown above except “content including a commercial.”  However, Camp discloses (¶0056, ¶0057) that multimedia program includes time-sensitive announcements such as advertisements.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Savoor’s system by having content including a commercial as taught by Camp in order to inform user about new product and to increase product revenue for advertiser.

Allowable Subject Matter
Claims 1-20 would be allowable if Applicant overcomes the nonstatutory double patenting rejection, set forth in this Office action, by filing a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425